686 S.E.2d 158 (2009)
STATE of North Carolina
v.
Haywood A. CANNON.
No. 428P09-2.
Supreme Court of North Carolina.
October 21, 2009.
Haywood Cannon, pro se.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the application filed by Defendant on the 19th of October 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Onslow County:
"Denied by order of the Court in conference, this the 21st of October 2009."